                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOSHUA C. GROVER,                                             8:19CV546

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

STATE OF NEBRASKA,

                     Defendant.


       The court is in receipt of correspondence from Plaintiff (filing 15), in which
he provides notice of a new address and requests appointment of counsel. Plaintiff
also inquires about the status of a habeas corpus application he submitted.

       Plaintiff is advised that the above-captioned matter was dismissed without
prejudice on February 3, 2020. Copies of the court’s Memorandum and Order and
Judgment dismissing the case were mailed to Plaintiff at his last-known address on
the date they were entered, but the mailing was returned to the court on February 10,
2020, as undeliverable. The clerk of the court will be directed to resend copies of
those documents to Plaintiff at his new address.

       The court cannot routinely appoint counsel in civil cases. In Davis v. Scott,
94 F.3d 444, 447 (8th Cir. 1996), the Eighth Circuit Court of Appeals explained that
“[i]ndigent civil litigants do not have a constitutional or statutory right to appointed
counsel.” Trial courts have “broad discretion to decide whether both the plaintiff and
the court will benefit from the appointment of counsel, taking into account the
factual and legal complexity of the case, the presence or absence of conflicting
testimony, and the plaintiff=s ability to investigate the facts and present his claim.”
Id. Having considered these factors, the request for the appointment of counsel will
be denied without prejudice to reassertion.
       Finally, Plaintiff is advised that the court received certain documents from
him on February 4, 2020, but they were not filed because the court could not
ascertain what he was requesting. The documents were returned to Plaintiff by mail
that same date.

      IT IS THEREFORE ORDERED:

      1.     Plaintiff’s request for appointment of counsel (filing 15) is denied
without prejudice.

      2.    The clerk of the court shall send Plaintiff, at his new address, copies of
the Memorandum and Order (filing 12) and Judgment (filing 13) that were entered
on February 3, 2020.

      Dated this 24th day of February, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
